Citation Nr: 0514914	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954, to include combat service during the Korea Conflict.  
His awards include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran has residuals of cold injuries sustained in 
service.


CONCLUSION OF LAW

Residuals of cold injuries were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that during his combat service in Korea, 
he sustained frostbite injuries to his hands and feet.  He 
maintains that since that time, he has had pain and stiffness 
in his toes.  In addition, he maintains that he has a hard 
time keeping his hands and feet warm.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).  Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular injury was incurred . . . in 
service[,] but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997) (citing Libertine v. Brown, 9 
Vet. App. 521, 524 (1996)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's DD Form 214 notes that he 
served on active duty from October 1952 to August 1954.  He 
was awarded the CIB for his combat service in Korea.  The 
veteran's service medical records have not been associated 
with his claims folder.  These records are presumed to have 
been lost in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri. 

The records contain statements from the veteran that he was 
exposed to extremely cold temperatures during his service in 
Korea, and that he suffered from frostbite during this 
service.  As the veteran's DD Form 214 confirms that he 
served in Korea during the Korean Conflict, and that he 
served in combat during the winter months, the Board finds 
that the veteran's assertions of cold injuries associated 
with such combat are consistent with the facts and 
circumstances of such service.  There is no evidence to rebut 
his assertions.  

In addition, the veteran underwent a VA cold injury protocol 
examination in July 2003.  The veteran reported a history of 
frostbite involving his feet, particularly his big toes.  He 
indicated that he spent two winters in Korea wearing "Mickey 
Mouse boots."  He complained of pain in his toes, which was 
relieved by soaking them in lukewarm water.  He also 
complained that his toes hurt with flexion; he described the 
pain as feeling like they had been split open.  This pain was 
worse in cold weather.  He also described a sensation similar 
to needles in his toes.  The veteran denied any problems with 
his hands.  The examiner noted that the veteran had no 
history of diabetes and no known heart disease.  Upon 
examination, the feet were not cold and no ulceration was 
noted.  There was erythema of the skin of the toes.  
Arthritis deformity was noted in the left first metatarsal 
phalangeal joint.  There was marked limitation of voluntary 
flexion and extension in the big toes.  The toenails were 
thickened and yellow.  Monofilament sensation was absent in 
the first, second and third toes of both feet and on the ball 
of the left foot.  X-rays of the feet revealed rather 
advanced first metatarsal phalangeal joint degenerative 
arthritis, worse in the left foot.  The assessment included: 
degenerative arthritis of the first metatarsal phalangeal 
joint bilaterally; pain and paresthesia of both feet; 
peripheral neuropathy of both feet; and onychomycosis of the 
toenails and fingernails.  The examiner noted the veteran's 
exposure to a severe cold environment in Korea and opined, 
"In my opinion it is at least as likely as not that [the 
veteran's] peripheral neuropathy of both feet is related to 
cold injury."

The Board notes that the veteran has alleged that he 
sustained frostbite in service and he has described the 
problems in his feet that he has experienced since service.  
Although there is no contemporaneous medical evidence 
reflecting a diagnosis of a frostbite in service or until 
many years thereafter, the Board has found the history 
provided by the veteran to be credible.  Moreover, the July 
2003 VA examiner has linked the veteran's currently diagnosed 
peripheral neuropathy of the feet to his cold injuries in 
service.  No medical opinion indicating that the peripheral 
neuropathy of the feet is not etiologically related to 
service is of record.

Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's residuals of cold injuries.


ORDER

Entitlement to service connection for residuals of cold 
injuries, diagnosed as peripheral neuropathy of the feet, is 
granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


